Citation Nr: 0428489	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-29 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The decedent had service with the Philippine Commonwealth 
Army from November 1941 to September 1942, and with the 
Regular Philippine Army from June 1945 to June 1946.  He was 
a prisoner of war (POW) of the Japanese military from April 
1942 to September 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied service connection for the cause of 
the decedent's death and found that the decedent's service 
did not meet the requirements to confer upon his survivors 
basic eligibility for non-service-connected death pension.

The Board notes that in May 2004 the appellant submitted 
directly to the Board a written statement asking for a 
personal hearing.  In July 2004, the Board remanded this case 
to afford the appellant this requested hearing.  In July 
2004, the appellant was scheduled for a hearing at the RO in 
August 2004.  In September 2004, the RO received a written 
statement from the appellant indicating that she would not 
attend the hearing because it was flooded and she was very 
sick.  The Board, therefore, believes that all due process 
has been met with respect to the appellant's hearing request.

The Board further notes that, in an April 2004 rating 
decision, the RO denied the appellant entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318.  In May 2004, the appellant submitted a written 
statement to the Board, which included a notice of 
disagreement (NOD) as to that issue.  Thus far, a statement 
of the case (SOC) has not been issued to the appellant as to 
that issue.  As will be discussed below, the section 1318 
issue is herein remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The decedent died in September 1978.  According to the 
death certificate, the disease or condition directly leading 
to his death was psoriasis.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran served with the Philippine 
Commonwealth Army from November 1941 to September 1942, and 
with the Regular Philippine Army from June 1945 to June 1946.

3.  At the time of his death, the decedent was not service 
connected for any disabilities.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent died in September 1978, at the age of 60.  The 
death certificate indicates that the disease or condition 
directly leading to his death was psoriasis.  At the time of 
his death, the decedent was not service connected for any 
disabilities.

Associated with the claims file are the decedent's service 
records.  On an Affidavit for Philippine Army Personnel 
(Processing Affidavit) completed by the decedent in June 
1945, he named only diarrhea when asked to make a 
chronological record of wounds and illnesses he had incurred.  
On a June 1946 Processing Affidavit, when asked to report a 
chronological record of all wounds and illnesses incurred 
from December 8, 1941, to the date of his return to military 
control, the decedent replied, "None."

A medical discharge summary, dated in December 1977, shows 
the decedent was hospitalized with excoriations on his palms 
and soles, and infected dermatitis.  It had begun three weeks 
prior to his admission as intense pruritus over both palms 
and soles after eating seafood and eggs.  The decedent 
continually scratched the affected areas until blisters 
developed and later became infected.

A Medical Certificate dated in June 1981 indicates that the 
decedent was hospitalized for sixteen days in November 1977 
for allergic dermatitis.

In a November 2002 written statement, P.M.S., M.D., indicated 
that he had issued the death certificate for the decedent in 
September 1978.  The cause of death diagnosis of psoriasis 
was based on information given by the informant who came to 
his office, since he had not actually seen the deceased.  It 
was his job to give a postmortem diagnosis to those not 
attended by a physician at the time of death.  The decedent 
had suffered from a chronic and recurrent skin ailment for a 
long time.  It was characterized by erythematous plaques with 
white scales.  The pathogenesis of psoriasis is unknown, 
according to Dr. S, and it could have had some complications, 
such as arthritis.  However, since there was no information 
as to complications, psoriasis was given as the postmortem 
diagnosis as an "intellectual guess" by the medical 
officer.

In a written statement received by the RO in December 2002, 
J.C., M.D., indicated that he treated the decedent in 
November 1977 for a skin disease diagnosed as allergic 
dermatitis, "rule out" psoriasis.

In a December 2002 written statement, the appellant detailed 
her husband's experience as a POW.  She stated that she did 
not immediately recognize him upon his return because he was 
pale and thin and suffered from numerous diseases, including 
skin disease.  Because they did not have money or accessible 
doctors, they applied herbal remedies to the decedent's skin.

In a February 2003 joint affidavit, R.G.P. and J.S.G. stated 
that they knew the decedent, knew that he was a POW, and knew 
that while a POW he had suffered from cholera, beriberi, 
diarrhea, skin disease related to psoriasis, swelling of the 
legs and hands, and body weakness.

In November 2003, the appellant testified before a Decision 
Review Officer at the RO.  The appellant's son indicated that 
the decedent was sick for three years prior to his death.  He 
believed the veteran's condition began as athlete's foot and 
then spread over his body.  There were no complaints other 
than the skin disease and itchiness.  The appellant's 
daughter-in-law, who never knew the decedent, testified that 
her husband, the appellant's son, had told her that the 
decedent's condition started from the time he was discharged 
from service.

In a February 2004 written statement, the appellant contended 
that the decedent's psoriasis started while he was a POW 
during World War II.

In an April 2004 written statement, the appellant indicated 
that the decedent suffered from cholera, malaria, beriberi, 
swelling of the legs, hands, and feet, body weakness, and 
skin disease while he was a POW.  She believed his cause of 
death was from psoriasis, incurred during his military 
service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2002, October 2003, and January 2004 letters, 
the RO informed the appellant of the VCAA and its effect on 
her claim.  In addition, the appellant was advised, by virtue 
of a detailed October 2003 SOC issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to VA death benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
October 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within a 
certain period of time after service.  38 C.F.R. §§ 3.307, 
3.309(a).  Psoriasis is not one of these disabilities.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does not include psoriasis.  38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual decedent's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from psoriasis.

However, service medical records are silent for any 
complaints of or diagnoses indicative of psoriasis or any 
skin disease.  Indeed, the decedent listed no diseases or 
conditions on his June 1946 Processing Affidavit, and listed 
only diarrhea on his June 1945 Processing Affidavit, as 
having been incurred during service.  Furthermore, there is 
no medical evidence of record diagnosing the decedent with 
any skin disease until December 1977, more than thirty years 
after his separation from service and less than a year before 
his death.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from psoriasis during 
service.  In addition, no competent medical evidence has been 
submitted to demonstrate that the decedent showed symptoms of 
or was treated for psoriasis or any skin disorder prior to 
December 1977, more than three decades after separation from 
service.  In short, no medical opinion or other professional 
evidence relating the decedent's death from psoriasis to 
service or any incident of service has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, including his POW experience.  The Board appreciates 
the appellant's testimony, along with that of her son and 
daughter-in-law.  Nevertheless, in this case the appellant 
and her family have not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the claimed causal relationship between the decedent's death 
and his military service, including his POW experience.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of death of the decedent.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
her husband's death.

C.  Non-Service-Connected Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

As noted above, the service department has certified that the 
decedent had service with the Philippine Commonwealth Army 
from November 1941 to September 1942 and with the Regular 
Philippine Army from June 1945 to June 1946.  The service 
department's determination is binding on VA.  The Court of 
Appeals for Veterans Claims has held that findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the veteran's service.

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see 
also 38 C.F.R. § 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress. shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the decedent.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for cause of death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.


REMAND

As mentioned in the Introduction, above, the appellant's May 
2004 notice of disagreement indicated a desire to appeal the 
RO's denial of entitlement to DIC under 38 U.S.C.A. § 1318.  
The RO has not yet addressed that issue in a statement of the 
case. 

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of an SOC as to section 1318 
benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(NOD initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of whether the 
appellant is entitled to DIC under 
38 U.S.C.A. § 1318.  If, and only if, the 
appellant completes her appeal by filing 
a timely substantive appeal as to this 
issue, the matter should then be returned 
to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



